              Case 3:18-cv-00339-DB Document 1 Filed 11/05/18 Page 1 of 13



                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF TEXAS
                                           EL PASO DIVISION

CARLOS HERNANDEZ and                                   §
IRMA ORTEGON, ON BEHALF OF                             §
THEMSELVES AND ALL OTHERS                              §
SIMILARLY SITUATED                                     §
                                                       §
         Plaintiffs,                                   §
                                                       §
v.                                                     §      Civil Action No. 3:18-cv-339
                                                       §
VALLEY SUPERMARKET, LTD, LION                          §
PRODUCTIVITIES HOLDINGS, LLC                           §
D/B/A VALLEY SUPERMARKET, AND                          §
ISIDRO DE LA FUENTE, INDIVIDUALLY                      §
                                                       §
         Defendants.                                   §             JURY TRIAL DEMAND


                                 PLAINTIFFS’ ORIGINAL COMPLAINT

         Plaintiffs Carlos Hernandez and Irma Ortegon, individually and on behalf of all others

similarly situated files this Original Complaint, and in support shows the Court the following:

                                             I. SUMMARY

         1.        This is a collective action brought pursuant to the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (the “FLSA”).

         2.        Plaintiffs were employed by Defendants. They were both paid on an hourly basis

for their work and regularly worked over forty hours per week.

         3.        Nonetheless, Defendants maintained a scheme by which they Plaintiff routinely

worked in excess of 40 hours per week. In violation of the FLSA, Defendants refused to pay her

overtime for the hours she worked in excess of 40 per week. Defendants also failed to pay

Plaintiff for all hours worked in violation of New Mexico common law.




Plaintiffs’ Original Complaint                                                               Page - 1
              Case 3:18-cv-00339-DB Document 1 Filed 11/05/18 Page 2 of 13




                                                II. PARTIES

         4.        Plaintiff Carlos Hernandez is and was at all time relevant to this action a resident

of El Paso County, Texas. He has consented to be a party in this action and his consent form is

attached hereto. See Exhibit A.

         5.        Plaintiff Irma Ortegon is and was at all time relevant to this action a resident of El

Paso County, Texas. She has consented to be a party in this action and her consent form is

attached hereto. See Exhibit B.

         6.        Plaintiffs and the Class Members are Defendants’ current and former employees

who worked for hourly wages at any of Defendants’ Valley Supermarket locations in El Paso

County, Texas.

         7.        Defendant Valley Supermarkets, Ltd. (“Valley Ltd”) is a Texas company that is

authorized to do business in Texas and that is, in fact, doing business throughout El Paso, Texas.

Valley Ltd may be served with process by service on its registered agent for service, Jose Angel

Hernandez, 1601 East Fourth Street El Paso, Texas 79901, or wherever he may be found.

         8.        Defendant     Lion   Productivities   Holdings,    LLC    (“Lion”),    d/b/a    Valley

Supermarkets, is a Texas company that is authorized to do business in Texas and that is, in fact,

doing business throughout Texas. Lion may be served with process by service on its registered

agent for service, Juan Jose Sandoval, 12160 Rojas Drive, Suite H El Paso, Texas 79936, or

wherever he may be found.

         9.        Defendant Isidro de la Fuente is a natural person residing in El Paso County and

is the person responsible for creating all personnel policies for both defendants. He may be

served with process at his place of employment, 5111 Fairbanks Drive, El Paso, Texas 79924, or

wherever he may be found.


Plaintiffs’ Original Complaint                                                                    Page - 2
             Case 3:18-cv-00339-DB Document 1 Filed 11/05/18 Page 3 of 13



                                    III. JURISDICTION AND VENUE

         10.       This Court has subject matter jurisdiction in this matter because Plaintiffs assert

claims arising under federal law. Specifically, Plaintiffs assert claims arising under the Fair

Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. This Court has jurisdiction

pursuant to 28 U.S.C. § 1331.

         11.       Venue is proper in the El Paso Division of the United States District Court for the

Western District of Texas. All or a substantial part of the events forming the basis of this suit

occurred in this Division. Venue in this Court is proper under 28 U.S.C. § 1391(b).

                    IV. FACTUAL ALLEGATIONS RELEVANT TO ALL CLAIMS

         12.       Defendants, through their supermarket services enterprise, have enjoyed revenues

in excess of $500,000.00 each year relevant to this action.

         13.       De la Fuente – individually and as an agent of both Defendants – is directly

responsible for all aspects of Plaintiff and Class Members’ employment. He controlled when

Plaintiff and Class Members would receive pay, set their pay rates, set Plaintiff and Class

Members’ schedules, approved their payroll prior to payment and decided when they would be

able to take leave. He did so for Valley Ltd and continues to do so for Lion.

         14.       De la Fuente also had the power and exercised his power to hire, fire, and

discipline Plaintiffs and Class members.          In addition, he controlled which location each

employee was required to work.

         15.       De la Fuente also created Valley Ltd and Lion’s pay policies. De la Fuente

maintains Valley Ltd and Lion’s pay records during the relevant periods of employment and

participated in the decision not to pay his employees overtime wages and wages for all hours

worked.




Plaintiffs’ Original Complaint                                                                Page - 3
             Case 3:18-cv-00339-DB Document 1 Filed 11/05/18 Page 4 of 13



         16.       Lion is a direct employer of Plaintiffs and Class Members and a successor in

liability of Valley Ltd for FLSA violations committed by Valley Ltd. Upon information and

belief, Lion bought all of Valley Ltd.’s Valley Supermarket business in September 2018.

Nonetheless, operations of Valley Supermarket locations was continuous throughout the change

in management. Valley Ltd. and Lion maintained the same workforce, supermarket location,

employment conditions, and employment pay practices. Defendant de la Fuente was and is an

agent of both Valley Ltd and Lion. De la Fuente maintained control over employees and pay

decisions as set forth in, supra, paragraph 8 for Lion as well as Valley. De la Fuente did not

materially change any of the payment methods or practices after the sale of Valley Supermarkets

from Valley Ltd. to Lion. For these reasons, Lion is a successor in liability for any FLSA

violation committed by Valley Ltd. and De la Fuente.

         17.       Hernandez worked at Valley Supermarket as an hourly employee for the last six

years.

         18.       As part of his employment agreement, Hernandez was promised $11 an hour for

all hours worked from the time of hire until early 2018. In or around January 2018, his pay rate

was increased to $12 an hour for all hours worked.

         19.       Ortegon worked for Valley Supermarket as an hourly employee from June or July

to late September 2018.

         20.       As part of her employment agreement, Ms. Ortegon was promised $10 an hour for

all hours worked.

         21.       Plaintiffs and Class Members worked as hourly employees for Defendants within

the last three years in their supermarkets throughout El Paso.

         22.       Defendants pay Plaintiffs and Class Members by the hour for their work. Plaintiff

and Class Members measure their time by clocking in when they arrive at work and clocking out


Plaintiffs’ Original Complaint                                                              Page - 4
             Case 3:18-cv-00339-DB Document 1 Filed 11/05/18 Page 5 of 13



when they leave. The time measured through this clocking system represents the actual time

worked by each Plaintiff and Class Member.

         23.       However, Defendants pay Plaintiffs and Class Members through a scheme that

allowed them to avoid paying overtime. Defendants pay Plaintiffs for a set number of hours

through a payroll check for hours worked under 40 hours per week. They then pay the remaining

hours in cash provided to them in an envelope on a weekly basis.

         24.       All hours over forty hours per week which are paid in cash are not paid at one and

one-half the regular rate of pay for all hours worked over forty hours per week.

         25.       Defendants retained the benefit of Plaintiffs’ labor without paying them the legal

rate of pay for all hours worked over forty hours per week.

         26.       As a result of this pay scheme, Plaintiffs and Class Members routinely worked

over 40 hours per week. However, they were not properly paid overtime for all hours they

worked in excess of 40 hours every week in which they worked. Defendants knew that Plaintiff

and Class Members worked in excess of 40 hours per week and allowed and directed them to do

so. Defendants refused to pay Plaintiff and Class Members one and a half times the agreed-upon

hourly rate for all hours worked over 40 hours per week.

         27.       Plaintiff and Class Members are entitled to receive overtime pay for all the hours

worked in excess of 40 per workweek. Defendants were aware of the FLSA’s overtime

requirements and chose not to pay overtime to these individuals.               Defendants willfully

misclassified Plaintiffs and the Class Members as exempt and refused to pay them overtime

wages.

         28.       Defendants willfully failed to pay overtime compensation to Plaintiffs and Class

Members.




Plaintiffs’ Original Complaint                                                               Page - 5
             Case 3:18-cv-00339-DB Document 1 Filed 11/05/18 Page 6 of 13



          29.      Finally, Plaintiff Ortegon had $10 deducted from her paycheck for “savings”

which was never returned to her – even upon termination of employment.

                                 V. COLLECTIVE ACTION ALLEGATIONS

          30.      Plaintiffs and Class Members have all worked as general workers in the same

supermarkets and are all subject to the same pay scheme. Plaintiffs are aware that the illegal

practices and policies of Defendants were imposed on other workers.

          31.      Plaintiffs and Class Members are all paid on an hourly basis. Plaintiffs and Class

Members are subjected to the same illegal pay plan in that Defendants fail to pay them at time-

and-one-half their regular rates of pay for hours worked in excess of 40 hours in a workweek.

Accordingly, the Class Members victimized by Defendants’ unlawful pattern and practices are

similarly situated to Plaintiff in terms of job duties and pay provisions.

          32.      Defendants’ operations with respect to Plaintiffs and the Class Members and

wages paid to Plaintiffs and the Class Members are substantially similar, if not identical.

          33.      Defendants’ pattern of failing to pay overtime compensation as required by the

FLSA results from Defendants’ general application of policies and practices, and does not

depend on the personal circumstances of Plaintiffs and the Class Members.

          34.      Pending any modifications necessitated by discovery, Plaintiff preliminarily

defines the collective action class as encompassing:

                   All employees of Defendants who worked for an hourly pay rate on or after

                   October 30, 2015.

          35.      The relevant time period dates back three years from the date on which this

Complaint was filed and continues forward through the date of judgment because the FLSA

provides a three-year statute of limitations for claims of willful violations of the Act. 29 U.S.C. §

255(a).


Plaintiffs’ Original Complaint                                                                Page - 6
               Case 3:18-cv-00339-DB Document 1 Filed 11/05/18 Page 7 of 13



         36.       Plaintiffs bring their claim for relief on behalf of all persons who work or worked

for Defendants as an hourly employee in their Valley Supermarket locations and whose overtime

pay was paid at straight time at any time three years prior to the filing of this lawsuit.

         37.       Pursuant to 29 U.S.C. § 216(b), Plaintiffs will seek collective action recognition

and notice to the Class Members who may wish to join this action as soon as practicable after the

commencement of this action and in accord with the Local Rules of this Court.

         38.       Those individuals who choose to opt in will be listed on subsequent pleadings and

copies of the written consents will be incorporated by reference.

         39.       Plaintiffs will fairly and adequately represent and protect the interests of those

similarly-situated who opt into this action.

                                 VI. FIRST CAUSE OF ACTION:
                       FAILURE TO PAY WAGES IN ACCORDANCE WITH
                             THE FAIR LABOR STANDARDS ACT

         40.       Plaintiffs repeat and reallege each of the allegations above as if fully set forth herein.

         41.       Plaintiffs assert this count on their own behalf and on behalf of all others similarly

situated. 29 U.S.C. § 216(b).

         42.       Plaintiffs and others were “employees” as that term is defined by the FLSA. 29

U.S.C. § 203(e).

         43.       Defendants “employed” Plaintiffs and others as that term is defined by the FLSA. 29

U.S.C. § 203(g).

         44.       Defendants were Plaintiffs’ and others’ “employers” as that term is defined by the

FLSA. 29 U.S.C. § 203(d).

         45.       Defendants violated the FLSA when they refused to pay Plaintiffs and others

overtime premiums for hours worked beyond forty in each given workweek. 29 U.S.C. § 207.

         46.       Defendants’ violations of the FLSA were willful. 29 U.S.C. § 255(a).



Plaintiffs’ Original Complaint                                                                       Page - 7
             Case 3:18-cv-00339-DB Document 1 Filed 11/05/18 Page 8 of 13



          47.      Plaintiffs and others have suffered lost wages and lost use of those wages in an

amount to be determined at trial.

          48.      Plaintiffs and others are entitled to recover unpaid overtime premiums, liquidated

damages, attorney fees and costs. 29 U.S.C. § 216(b).

                                  VII.    SECOND CAUSE OF ACTION:
                                         UNJUST ENRICHMENT

          49.      Plaintiffs repeats and realleges each of the allegations above as if fully set forth

herein.

          50.      By failing to pay Plaintiffs for all hours worked, and deducting pay from Plaintiff

Ortegon’s paycheck without justification, Defendants were unjustly enriched at the expense of

and to the detriment of Plaintiffs.

          51.      Defendants’ retention of any benefit collected directly and indirectly from

Plaintiff’s labor violated principles of justice, equity, and good conscience. As a result,

Defendants’ has been unjustly enriched.

          52.      Plaintiffs are entitled to recover from Defendants all amounts that Defendants

have wrongfully and improperly obtained, and Defendants should be required to disgorge to

Plaintiffs the benefits it has unjustly obtained.

          53.      Plaintiffs are entitled to recover actual and exemplary damages.

                                         VIII. RELIEF SOUGHT

WHEREFORE, Plaintiffs pray, as to their FIRST CLAIM, that:

                a. This case be certified to proceed as a collective action under 29 U.S.C. § 216(b)
                   and that appropriate notice of this suit and the opportunity to opt into it be
                   provided to all potential class members;

                b. They and the Class be awarded unpaid overtime premiums;

                c. They and the Class be awarded liquidated damages as required by law;



Plaintiffs’ Original Complaint                                                                 Page - 8
             Case 3:18-cv-00339-DB Document 1 Filed 11/05/18 Page 9 of 13



              d. They and the Class be awarded pre-judgment and post-judgment interest as
                 permitted by law;

              e. They and the Class be awarded costs and attorney fees as per 29 U.S.C. § 216(b);
                 and

              f. They and the Class be awarded such other and further relief as may be necessary
                 and appropriate.

And as to their SECOND CLAIM, that:

              a. Plaintiffs be awarded compensatory and exemplary damages.

              b. Plaintiffs be awarded such other and further relief as may be necessary and
                 appropriate.

Signed this 5th of November, 2018.             Respectfully submitted,

                                               THE LAW OFFICE OF LYNN COYLE, P.L.L.C.
                                               2515 North Stanton
                                               El Paso, Texas 79902
                                               (915) 532-5544
                                               (915) 532-5566 Fax


                                               By:    ______________________________
                                                      LYNN COYLE
                                                      Texas Bar No. 24050049
                                                      lynn@coylefirm.com
                                                      CHRISTOPHER BENOIT
                                                      Texas Bar No. 24068653
                                                      chris@coylefirm.com




Plaintiffs’ Original Complaint                                                                 Page - 9
Case 3:18-cv-00339-DB Document 1 Filed 11/05/18 Page 10 of 13




             EXHIBIT
               A
          Case 3:18-cv-00339-DB Document 1 Filed 11/05/18 Page 11 of 13




                                    NOTICE OF CONSENT


       I hereby consent to become a party plaintiff in the overtime lawsuit in which this consent is

filed pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. I authorize The Law Office

of Lynn Coyle, PLLC to represent and proceed on my behalf and others similarly situated with

regards to our claims.



                                                        /0 ·- ,2-f?- /fJ
                                                     DATE
Case 3:18-cv-00339-DB Document 1 Filed 11/05/18 Page 12 of 13




             EXHIBIT
               B
          Case 3:18-cv-00339-DB Document 1 Filed 11/05/18 Page 13 of 13




                                   NOTICE OF CONSENT


       I hereby consent to become a party plaintiff in the overtime lawsuit in which this consent is

filed pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq. I authorize The Law Office

of Lynn Coyle, PLLC to represent and proceed on my behalf and others similarly situated with

regards to our claims.




~          "--
           TE-G--""
                ON  _    ..__
                         ... - - -
                                                     DATE
